DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

            Claim(s) 17, 20, 22-29, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over W02015113086A1 [hereinafter WO] in view of Schalles et al. (U.S. 20120051389) 
[hereinafter Schalles] and Mantese et al. (U.S. 20070108385) [hereinafter Mantese].
For claims 17,  32: WO discloses in Figs. 1-9 a system/ method for monitoring a predeterminable temperature (Abstract), comprising:
a monitoring unit 1, 3 including a reference element 1 (Figs. 1-9) composed at least partially of a material (entire disclosure) in which a phase transformation occurs at a phase transformation temperature which lies in a region of the predeterminable temperature, in which phase transformation the material remains in the solid phase (entire disclosure), and
a detection unit 4, 5, 44, Figs. 4, 6, 9A which is embodied to detect an occurrence of a phase transformation based on a change of at least one physical or chemical parameter for the reference element [0036] and to generate a report concerning exceeding or undershot/ subseeded of the predeterminable temperature [0032];
detecting a phase transition on the basis of at least one change in at least one physical or chemical characteristics variable characteristic of the reference element (page 7, lines 28-33), and generating a message indicating whether the predictable temperature has been exceeded or undershot/ subseeded if a phase transition is detected to external data communication device 44 [0032].
The characteristic variable is a dielectric, electric or magnetic property of the material.
For claim 22: WO teaches that the reference element is a coil having a coil 3 and a magnetically conductive body (Figs. 3A-3C, 5A-5C), the body comprising a phase transformation material (see at least claim 3 of WO and entire disclosure).
For claim 23: WO teaches that the detection unit detecting a change in electrical or magnetic field by means of detecting a force (Figs. 8a, 8b, page 9, lines 27-39).
For claim 24: WO teaches that the monitoring unit/ detection unit comprises means 9 for applying a field
For claim 25: WO teaches that the detection unit is designed to detect when predefined temperature is exceeding or undershot on the basis of at least one hysteresis curve (Figs. 1, 2, [0047]- [0049]).
For claim 26: the detecting unit is detecting the resonant frequency of an oscillating circuit containing the coil 3 with the predetermined frequency or the frequency of the reference oscillating circuit (bottom of page 9 and top of page 10).

For claim 27: it is very well known to have an output display and data from the display is transmitted to the external unit to become available to both, nearby and remote, operators.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a display in the output, so as the data transmitted to the external unit would become available to both, nearby and remote, operators, as very well known in the art.
For claim 28: a transmission unit is an RFID [0032].
For claim 29: it is inherent that the power supply would supply power to at least one of the detection, monitoring or transmission unit.
The reference element/ coil comprising a ferromagnetic material [0031].
Although, it is very well known that occurrence of a phase transformation based on an abrupt change of at least one physical or chemical parameter, WO does not teach an abrupt change.
        Schalles discloses a device in the field of applicant's endeavor and states that the phase transformation and the associated change of at least one physical property of the reference element can be utilized to calibrate the measurement element. If the reference element is constructed of a ferromagnetic material, the abrupt change of physical property can occur at phase transformation [0013]-[0014] (entire disclosure).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to detect the phase transformation as an abrupt change in the physical property, so as to obtain more accurate results of measurements by detecting the temperature of the phase transformation.
For claim 20: Schalles teaches that the reference element could be a capacitor [0014].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a capacitor as a reference material, because both of them, the coil of WO and the capacitor of Schalles, could perform the same function, of being the reference element, if they possess a proper material subject to phase transformation, if one is replaced with another.
          WO and Schalles do not explicitly teach the newly added limitations of claims 17, 32.
          Mantese discloses in para [0002] the invention related generally to pyroelectric sensors and, more particularly, to a capacitive ferroelectric element of the sensor having a temperature dependent polarization accentuated by the application of an external AC signal to the element and measured by a charge integration system of the sensor.
The sensor preferably has a reference ferroelectric element configured electrically in parallel with the scene element. When the voltage of the AC signal is negative the output capacitor is discharged by flowing current through the reference element thus interrogating the polarization of the reference element, which is compared to and subtracted from the polarization of the scene element for each cycle. The polarization difference measured for each cycle over a set time period are summed by an integrating amplifier to produce a signal output voltage. The ferroelectric reference element is responsive to the alternating voltage (dynamic excitation, thus, time varying signal) and generates a hysteresis loop charge output in response to the alternating voltage which drives the reference element over at least a portion of the hysteresis loop output of the reference element, the element being constructed and arranged so that the alternating voltage causes a polarization reversal of dipoles in the reference element in response to positive a negative changes of the alternating voltage; and the charge integration system being responsive to the charge output from the reference element, the integration system determining the area within the hysteresis loop output of the reference element defined by the hysteresis loop output of the reference element and generating a signal voltage output indicative of a difference between the hysteresis loop outputs of the scene and reference elements (see claim 5).
[0015] A temperature is characteristic of the material and is otherwise termed a curie temperature, T.sub.c. Curie temperatures are customarily obtained from a plot of the inverse permittivity as a function of temperature and is the high temperature extrapolation to zero inverse permittivity, which represents a phase transition/ transformation in the material from non-ferroelectric to ferroelectric. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to apply a dynamic, thus, time varying, AC signal, so as to detect temperature/ phase transformation dependent permittivity of the ferroelectric material, in order to determine phase change/ transformation of the ferroelectric material as it changes with temperature, so as to obtain the thermal characteristics of the material.
The method steps will be met during the normal operation of the device stated above.
             Claim(s) 17, 20, 22, 24, 25, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schalles et al. (U.S. 20120051389/ U.S. 9091601) [ hereinafter Schalles] in view of Reading (U.S. 5248199) and Mantese.
Schalles discloses in Fig, 1, [0013]-[0016], entire disclosure, system for monitoring a predeterminable temperature, comprising:
a monitoring unit including a reference element composed at least partially of a material/ ferroelectric in which a phase transformation occurs at a phase transformation temperature which lies in a region of the predeterminable/ predetermined Curie temperature, in which phase transformation the material remains in the solid phase, and
a detection unit (implicitly, [0021]; microprocessor [0076]) which is embodied to detect an occurrence of a phase transformation based on an abrupt change [0014] of at
least one physical or chemical parameter for the reference element and to generate a report concerning exceeding or subceeding of the predeterminable temperature [0013].
The reference element is dielectric capacitor comprising at least partially of a ferroelectric (dielectric/ possess electrical polarization) material.
          Schalles does not explicitly teach a means to provide a report/ display.
          Reading discloses a device in the field of applicant’s endeavor and teach a display to display a result information/ report of a thermal analysis on a display 20.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a display in the output, so as the result data of the analysis would be available to the operator, as it is very well known in the art.
           Schalles does not explicitly teach the newly added limitations of claims 17, 32.
Mantese discloses in para [0002] the invention related generally to pyroelectric sensors and, more particularly, to a capacitive ferroelectric element of the sensor having a temperature dependent polarization accentuated by the application of an external AC signal to the element and measured by a charge integration system of the sensor.
The sensor preferably has a reference ferroelectric element configured electrically in parallel with the scene element. When the voltage of the AC signal is negative the output capacitor is discharged by flowing current through the reference element thus interrogating the polarization of the reference element, which is compared to and subtracted from the polarization of the scene element for each cycle. The polarization difference measured for each cycle over a set time period are summed by an integrating amplifier to produce a signal output voltage. The ferroelectric reference element is responsive to the alternating voltage (dynamic excitation, thus, time varying signal) and generates a hysteresis loop charge output in response to the alternating voltage which drives the reference element over at least a portion of the hysteresis loop output of the reference element, the element being constructed and arranged so that the alternating voltage causes a polarization reversal of dipoles in the reference element in response to positive a negative changes of the alternating voltage; and the charge integration system being responsive to the charge output from the reference element, the integration system determining the area within the hysteresis loop output of the reference element defined by the hysteresis loop output of the reference element and generating a signal voltage output indicative of a difference between the hysteresis loop outputs of the scene and reference elements (see claim 5).
[0015] A temperature is characteristic of the material and is otherwise termed a curie temperature, T.sub.c. Curie temperatures are customarily obtained from a plot of the inverse permittivity as a function of temperature and is the high temperature extrapolation to zero inverse permittivity, which represents a phase transition in the material from non-ferroelectric to ferroelectric. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to apply a dynamic, thus, time varying, AC signal, so as to detect temperature/ phase transformation dependent permittivity of the ferroelectric material, in order to determine phase change/ transformation of the ferroelectric material as it changes with temperature, so as to obtain the thermal characteristics of the material.
The method steps will be met during the normal operation of the device stated above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 17, 20, 22-29, 32 have been considered but are moot because the new ground of rejection necessitated by the amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/
Primary Examiner, Art Unit 2855 
October 03, 2022